Title: From John Adams to Benjamin Waterhouse, 16 September 1823
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Sep 16th. 1823

I thank you for your letter of the 12th
I am extremely sorry to hear that Genll Miller has lost so much of his Health. I esteem him not only the bravest among the brave, but a gentlemen of superior intelligence of a very enquisitive sagasious and penetrating mind, in short One of the soundest characters I know. will you be so good as to present to him my affectionate respects—& sincere thanks for the Indian Grammer he sent me, which I received with pleasure altho I am too old to make much advantage of it myself, it may here after be a benifit to some curious researcher in to indian history—
When I was a school and College Boy there was a kind of proverb current, in these words, “tace’ is Latin for a Candle,” will you be so good as to give me a commentary upon this precept, can you give me a translation of it, or tell me its original, I have thought a good deal of it, & I can make nothing of it, but this hold your tongue if you would be wise, or silence is the best soerce of wisdom—
I return you the Letter you request, that is my Letter to you in 85, With best respect , / to Mrs. Waterhouse—I am your Old Friend
John Adams